Citation Nr: 0636561	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-32 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a right elbow 
disorder.

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a residuals of a 
coccyx injury.

7.  Entitlement to an increased evaluation for a left knee 
disorder, to include degenerative joint disease, currently 
evaluated as 10 percent disabling.

8.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service with the Coast Guard from 
March 1979 to March 1986, and had Army Reserve service from 
1986 to 1988.

These issues arose before the Board of Veterans' Appeals 
(Board) from January 2003, April 2004, and August 2005 rating 
decisions of the above Department of Veterans Affairs (VA) 
Regional Office (RO).  The January 2003 rating decision 
denied entitlement to service connection for PTSD.  The April 
2004 decision denied service connection for a back 
disability, a right elbow disability, and tinnitus, denied 
TDIU, and refused to reopen the claims for service connection 
for right knee and coccyx injury residuals.  The August 2005 
rating decision granted service connection for a left knee 
disability, assigning it a 10 percent disability evaluation.  
The veteran expressed disagreement with the evaluation 
assigned for that disorder.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in August 2006.

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

The veteran's claim for TDIU will be deferred pending the 
outcome of this Remand.

REMAND

The veteran has claimed service connection for PTSD, a low 
back disability, a right elbow disability, and tinnitus.  The 
Board notes that the veteran served in the Army Reserve from 
1986 to 1988; however, no attempt has ever been made to 
verify the exact dates of this service, and whether it 
consisted of active duty for training (ADT) or inactive duty 
training (IADT).  Moreover, the only service medical record 
in the claims folder from this period of service is the 
enlistment examination.  The Board finds that another attempt 
to obtain additional treatment records must be made.  This 
attempt is particularly important since the veteran has 
asserted that some of his disorders, to include the residuals 
of a coccyx injury, were incurred in, and treated during, his 
Army service.  

At his Travel Board hearing before the undersigned, the 
veteran testified that he was now receiving disability 
benefits from the Social Security Administration (SSA).  
These records must be obtained and associated with the claims 
folder prior to a final determination on his claims.  The 
duty to assist mandated by 38 U.S.C.A. § 5103A includes 
obtaining any relevant SSA disability benefit decisions and 
the underlying medical records.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The veteran has asserted that he suffers from PTSD.  He 
stated that many incidents during service, to include various 
rescue missions and the handling of the dead, resulted in the 
development of this disorder.  While the U.S. Army and Joint 
Services Record Research Unit (JSRRC) indicated in October 
2004 that they could not verify his claimed in-service 
stressors, they conceded that logbooks and additional reports 
submitted by the Coast Guard Cutters, Tenders, and Stations 
created since 1972 are not held in the Washington, D.C., 
repository and could not be researched.  Rather, these 
records are reportedly stored in various National Archives 
and Records Administration regional repositories around the 
country, and would take a considerable amount of time to 
obtain for research purposes.  It was also noted that some 
records could still be under the operational control of the 
Coast Guard, and that access could only be granted by the 
respective Coast Guard Districts Freedom of Information Act 
(FOIA) Officers.  It was suggested that the FOIA officer in 
Washington, D.C., should be contacted for further 
information.  The Board finds that this suggestion should be 
followed.

The veteran also testified during his Travel Board hearing 
that he had sought treatment at the Oakland Park, Florida, VA 
clinic right after service.  No attempt has been made to 
ascertain whether those records are available.

In regard to the claim for an increased evaluation for the 
service connected left knee disorder, to include degenerative 
joint disease (DJD), the Board notes that this condition was 
last examined by VA in March 2005.  At his August 2006 
hearing, the veteran stated that he had been told he now 
requires a knee replacement.  This clearly suggests a 
worsening of his left knee disorder.  Therefore, it is found 
that another VA examination would be helpful in this case.

The Court of Appeals for Veterans Claims issued a decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) during the pendency 
of this appeal, which addressed the appropriate VCAA notice 
to be provided in requests to reopen previously denied 
claims.  The Court found that VA must notify a claimant of 
the evidence and information needed to reopen the claim, as 
well as the evidence and information needed to establish 
entitlement to the underlying claim, which in this case is 
entitlement to service connection for right knee and coccyx 
injury residuals.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, VA must consider the bases for the prior denial 
and respond with a notice letter that describes what evidence 
would be needed to substantiate the element or elements that 
were found to be insufficient to establish entitlement to the 
underlying claim in the previous denial.  The notice must 
describe more specifically and affirmatively the kind of 
evidence that is required; for example, an affirmative 
statement might take the form of "You must submit medical 
evidence showing that you in fact have a currently diagnosed 
disability," with the notice naming the specific disability 
at issue.  Such notice to the appellant is essential, since 
the question of materiality depends upon the basis on which 
the prior denial was made, and the failure to notify a 
claimant of what would constitute material evidence would be 
prejudicial to the claimant.

The veteran is hereby advised of the importance of reporting 
to any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should take any necessary 
action to ensure compliance with all VCAA 
notice and assistance requirements, 
consistent with the recent Dingess 
decision that VCAA notice requirements 
apply to all the elements of the 
underlying claim, and the Kent decision 
concerning VCAA notice in cases involving 
new and material evidence.  He should be 
given an appropriate period in which to 
respond.

2.  The RO should contact the appropriate 
service department and request that the 
exact dates of the veteran's Army Reserve 
service be verified.

3.  The National Personnel and Record 
Center should be contacted and requested 
to conduct a search for the veteran's 
service medical records developed during 
his period of duty with the Army Reserves 
developed between 1986 and 1988.  All 
efforts to locate these records must be 
documented for the claims folder.  

4.  The RO should contact the U.S. Coast 
Guard, ATTN: FOIA Officer (C-S11), 2100 2nd 
Street, SW, Washington, D.C. 20593, and 
request any information as to the location 
of any logbooks or additional records 
pertaining to the veteran's service with 
the Coast Guard between March 1979 and 
March 1986 at the Cape May, New Jersey, 
Station.  If a location for these records 
is provided, the RO should contact that 
facility and request that a search for any 
relevant records be undertaken.  All 
efforts to obtain these records must be 
documented for the claims folder. 

5.  The Social Security Administration 
should be contacted and requested to 
provide copies of the medical records 
relied upon in awarding benefits to the 
veteran.  A copy of any SSA Administrative 
Law Judge decision, if applicable, must 
also be provided.  All efforts to obtain 
these records must be documented for the 
claims folder. 

6.  The RO should contact the Oakland 
Park, Florida, VA clinic and request any 
records pertaining to treatment of the 
veteran.  All efforts to obtain these 
records must be documented for the claims 
folder. 

7.  The RO should afford the veteran a VA 
orthopedic examination in order to fully 
evaluate the service-connected left knee 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  All appropriate 
tests deemed necessary should be 
accomplished.

a.  The examiner should fully describe 
the degree of limitation of motion of 
the joint or joints affected by the 
degenerative changes in the left knee.  
Any limitation of motion must be 
objectively confirmed by clinical 
findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion. 

b.  The inability to perform the normal 
working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated, per 38 C.F.R. § 4.40.  

c.  It should be indicated whether 
there is more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or 
atrophy of disuse, per 38 C.F.R. 
§ 4.45.

d.  The examiner must provide a 
comprehensive report including complete 
rationale for all conclusions made.

8.  Once the above-requested development 
has been completed, the veteran's claims 
should be re-adjudicated.  If any decision 
remains adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


